internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06 plr-152331-01 date date re ein legend distributing controlled state business date date date a b c year 19xx shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j aa bb cc plr-152331-01 dd ee ff gg hh ii jj kk ll mm nn dear this is in response to the letter dated date in which distributing controlled shareholder c and shareholder h collectively the taxpayers request rulings regarding the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below distributing a subchapter_s_corporation was organized as a subchapter_c_corporation in state on date distributing is engaged directly in managing and operating business restaurants and has been so engaged since its formation distributing currently operates a restaurants distributing acquired b restaurants in year 19xx c of which the acquired stores continue to be operated by distributing distributing’s only subsidiary is controlled distributing uses the accrual_method of accounting and has a week fiscal taxable_year ending on the last sunday of the year distributing’s capital structure consists of two classes of stock voting_stock and non- voting_stock collectively distributing’s voting_stock and non-voting stock are referred to herein as the distributing stock distributing’s stock is not publically traded and it has no foreign shareholders shareholders a b c and d collectively the voting shareholders own aa bb cc and dd of distributing’s voting_stock respectively together they own of distributing’s voting_stock shareholders a b and c are the only members of distributing’s board_of directors shareholders a b c d e f g h i and j collectively the nonvoting shareholders own ee ff gg hh ii jj kk ll mm and nn of distributing’s nonvoting_stock respectively together they own of distributing’s non-voting stock distributing has no outstanding securities or other interests such as bonds debentures notes warrants options puts etc plr-152331-01 controlled is a newly formed subchapter_c_corporation it was incorporated in state on date controlled has substantially no assets and has not as yet commenced business controlled’s capital structure consists of two classes of stock voting_stock and non- voting_stock collectively the controlled voting_stock and controlled non-voting stock are referred to herein as the controlled stock controlled has no outstanding securities or other interests such as bonds debentures notes warrants options puts etc it is wholly-owned by distributing distributing and controlled do not join in the filing of a consolidated_return financial information has been received indicating that business had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years a separation of distributing is proposed to resolve irreconcilable shareholder disagreements over the management and direction of distributing specifically with regard to the acquired stores shareholders a and b who collectively own a majority of distributing’s voting_stock and represent two-thirds of the members of the board_of directors believe that the acquired stores should be sold shareholder c who is a significant minority shareholder and represents one-third of the members of the board_of directors believes that distributing should invest time effort and financial resources in the acquired stores shareholder c desires to make such an investment personally if distributing will not do so this dispute between the voting shareholders is fundamental and unbridgeable the board_of directors has temporarily segregated the acquired stores into their own division however this has not resolved the conflict between shareholders a and b on the one hand and shareholder c on the other the board_of directors has decided to permanently resolve the conflict by dividing the assets of distributing dropping the acquires stores including all property associated with the acquired stores into controlled and distributing all of the stock of controlled to shareholders c and h in exchange for all distributing stock presently held by shareholders c and h it is intended that this be a parting of ways the operation of the acquired stores independently of the retained stores will allow both distributing and controlled to operate without management strife or conflict and thus more efficiently and effectively it is intended that after the distribution shareholders c and h will own percent of the outstanding_stock of controlled and distributing will be owned by the remaining shareholders accordingly distributing proposes the following transaction i distributing will transfer the acquired stores and the assets associated with the acquired stores from the division to plr-152331-01 controlled in exchange for all of the stock of controlled and the assumption by controlled of related liabilities the contribution ii distributing will distribute the stock of controlled to shareholders c and h in exchange for all of their stock in distributing the distribution together contribution and distribution will be referred to hereafter as the transaction after the distribution both distributing and controlled will use the accrual_method and both will have a week fiscal taxable_year ending on the last sunday of the year the taxpayers have made the following representations in connection with the proposed transaction a controlled will not be indebted to distributing after the distribution of the controlled stock b the fair_market_value of the controlled stock and other consideration to be received by shareholders c and h will be approximately equal to the fair_market_value of distributing stock surrendered by each of them in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e except as provided later in this paragraph following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction distributing and controlled will share the services of two employees one employee will provide e-mail and computer network support and the other employee will provide pos point-of-sale system support each shared employee will be paid directly the fair_market_value of such services by each corporation this arrangement will continue on a month-to-month basis until such time as controlled acquires and implements its own system for providing these services it is not plr-152331-01 anticipated that this sharing period will extend beyond two years after the date of the distribution f distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either the distributing or controlled_corporation g there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction other than the issuance of stock to key employees and possibly the giving of gifts of non-voting stock by shareholders to trusts for their respective children pursuant to which no person or persons will acquire a fifty percent or greater interest in distributing or controlled during the four year period beginning on the date that is two years prior to the date of the distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject k the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock plr-152331-01 n payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to the transaction are investment companies as defined in sec_368 and iv p the distribution of the stock of controlled is carried out for the following corporate business_purpose to resolve a dispute among the board_of directors and among the shareholders of distributing the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose q the distribution will not be a disqualified_distribution within the meaning of sec_355 because immediately after the distribution no person determined after applying sec_355 will hold directly or by attribution disqualified_stock constituting percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of the shares of all classes of stock of either distributing or controlled that was acquired by purchase during the 5-year period ending on the date of the distribution r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations as set forth above it is held as follows the transfer by distributing to controlled of the assets and liabilities associated with the acquired stores solely in exchange for all of the outstanding_stock of controlled followed by he distribution of the controlled stock by distributing to shareholders c and h in exchange for all of their distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets and liabilities to controlled in exchange for controlled stock sections plr-152331-01 a and a controlled will recognize no gain_or_loss on the receipt of assets and liabilities in exchange for the controlled stock sec_1032 controlled’s basis in the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for the assets received from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock in exchange for distributing stock held by shareholders c and h sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholders c and h upon the receipt of the controlled stock in exchange for all of their shares of distributing stock sec_355 the basis in the controlled stock held by each of shareholders c and h after the distribution will be the same as each of their basis in the distributing stock surrendered in exchange therefor sec_358 the holding_period in the controlled stock received by each of shareholders c and h will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital assets by each of shareholders c and h on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction specifically we express or imply no opinion concerning whether distributing is a valid s_corporation or whether controlled is otherwise eligible to be an s_corporation plr-152331-01 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours steven j hankin senior technical reviewer branch associate chief_counsel corporate cc
